                       Case 8:19-cv-01470-DOC-JDE Document 28-2 Filed 10/03/19 Page 1 of 2 Page ID #:78


                   1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                         Michael J. Manning, Esq. (State Bar No. 286879)
                   2     Craig G. Cote, Esq. (State Bar No. 132885)
                   3     MANNING LAW, APC
                         20062 S.W. Birch Street, Suite 200
                   4     Newport Beach, CA 92660
                   5     Office: (949) 200-8755
                         ADAPracticeGroup@manninglawoffice.com
                   6
                         Attorneys for Plaintiff: JAMES RUTHERFORD
                   7
                   8                               UNITED STATES DISTRICT COURT
                   9                              CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11                                           CASE No.: 8:19-cv-01470-DOC-JDE
                  12      JAMES RUTHERFORD, an
                          individual,                          Index of Exhibits in Support of Plaintiff’s
                  13                                           Application for Default Judgement
                                     Plaintiff,
                  14
                  15      v.

                  16
                          NOE J. MARTINEZ, an
                  17      individual; IRMA MARTINEZ,
                          an individual; MELINDA
                  18      ROSENZWEIG, an individual;
                          and DOES 1-10, inclusive
                  19
                                     Defendants.
                  20
                  21
                  22
                  23
                  24
MANNINGLAW, APC




                  25
                  26
                  27
                  28




                                                       DEFAULT JUDGMENT EXHIBITS
                       Case 8:19-cv-01470-DOC-JDE Document 28-2 Filed 10/03/19 Page 2 of 2 Page ID #:79


                   1                                 TABLE OF EXHIBITS

                   2
                   3     Exhibit 1………………..…………….Declaration of Attorney Joseph R. Manning, Jr.
                   4
                   5     Exhibit 2………………………………..……………Declaration of James Rutherford
                   6
                   7     Exhibit 3……………………………………………………………….…………Photos
                   8
                   9     Exhibit 4………………………………………………………..….……Public Records
                  10
                  11     Exhibit 5….………………………………………………………......Billing Statement
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
MANNINGLAW, APC




                  25
                  26
                  27
                  28




                                                    DEFAULT JUDGMENT EXHIBITS
